 


109 HR 4453 IH: Flood Insurance Needs Defined Accountability Act of 2005
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4453 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Ms. Foxx (for herself, Mr. Hensarling, Mr. Lucas, Mr. Flake, Mr. Tancredo, Mrs. Musgrave, Mr. Kingston, Mr. Pitts, Mr. Garrett of New Jersey, Mrs. Blackburn, Mr. Wamp, Mr. Burton of Indiana, Mr. Akin, Mr. Cantor, Ms. Woolsey, Mr. Neugebauer, Mrs. Cubin, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require reimbursement by the Federal Emergency Management Agency of any amounts borrowed for purposes of the National Flood Insurance Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Flood Insurance Needs Defined Accountability Act of 2005 or the FIND Accountability Act of 2005. 
2.Reimbursement requirement for national flood insurance program borrowingSection 1309 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016) is amended by adding at the end the following new subsections: 
 
(c)Notwithstanding any other provision of law, the Secretary of the Treasury shall require the Director to make full payment to the Secretary under any notes and obligations purchased by the Secretary pursuant to this section or any other provision of law authorizing purchase by the Secretary of notes and obligations of the Director for purposes of carrying out the flood insurance program under this title, and the Secretary may not cancel, reduce, or forgive any obligation of the Director under such notes and obligations. 
(d)At any time that there are outstanding any notes or obligations described in subsection (c), the Director shall submit, on a fiscal year quarterly basis, to the Congress and the Secretary of the Treasury, a report identifying the amount of any obligation outstanding under such notes and obligations, the anticipated schedule for fulfilling such obligations in a timely manner, and any measures taken by the Director to ensure fulfillment of such obligation..  
 
